EXHIBIT 10.1


STOCK REDEMPTION AGREEMENT
 
This Stock Redemption Agreement (this “Agreement”) is made between Oro East
Mining, Inc., a Delaware corporation (the “Company”), and Accelerated Venture
Partners, LLC (the “Selling Shareholder”) this 13th day of May 2013.


RECITALS
 
A. The Selling Shareholder is the beneficial holder of 3,000,000 shares of
common stock, par value $.0001 per share, of the Company.
 
B. No stock certificates representing the Redemption Shares have ever been
printed, and the Redemption Shares are currently held in book entry.
 
C. The Company desires to redeem 1,500,000 shares (the “Redemption Shares”) of
the 3,000,000 shares held from the Selling Shareholder, and the Selling
Shareholder desires to have the Redemption Shares redeemed by the Company, upon
the terms and conditions set forth in this Agreement.
 
ACCORDINGLY, the parties agree as follows:
 
1. Redemption Price.  The Company hereby redeems the Redemption Shares from the
Selling Shareholder for the aggregate redemption price of US $150.00, which
amount is hereby acknowledged as having been received in cash by the Company
from the Selling Shareholder (the “Redemption Price”).
 
2. Selling Shareholder’s Representations and Warranties.
 
    2.1. The Selling Shareholder represents and warrants to the Company
that:  (i) the Selling Shareholder owns and holds the Redemption Shares free and
clear of all liens, encumbrances and claims of other persons or entities
whatsoever and subject to no options, warrants, contracts, agreements,
arrangements or understandings of any kind; and (ii) the Selling Shareholder has
full power and authority to transfer and deliver the Redemption Shares to the
Company in accordance with the terms of this Agreement, and the consummation of
the redemption transaction provided for in this Agreement shall not constitute
the breach of any term or provision of, or constitute a default under, any
agreement or other instrument to which the Selling Shareholder is a party.
 
    2.2. The Selling Shareholder further represents and warrants to the Company
that the Selling Shareholder has been advised to consult with, and has consulted
or chosen not to consult with, independent advisers with respect to the fairness
of the Redemption Price and the other terms of this Agreement.
 
3. Successors and Assigns.  This Agreement shall be binding on and shall inure
to the benefit of the parties to this Agreement and their respective spouses,
successors, assignees, heirs and personal representatives.
 
4. Legal Proceedings.  In the event any legal proceeding, including any
arbitration, is commenced for the purpose of interpreting or enforcing any
provision of this Agreement:
 
    (i) Venue shall be in Oakland, California; and
 
    (ii) The prevailing party in the proceeding shall be entitled to recover (a)
its attorneys’ fees in the proceeding and/or any related bankruptcy or appeal,
in addition to its cost and disbursements, and (b) all other costs of the
proceeding, including but no limited to the cost of experts, accountants and
consultants and other costs and services reasonably related to the proceeding,
from the non-prevailing party.
 
5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect of the
conflict of law principles thereof.
 
6. Entire Agreement.  This Agreement supersedes any and all oral or written
agreements previously made relating to the subject matter of this Agreement, and
constitutes the entire agreement of the parties with respect to such subject
matter.
 
7. Amendment.  This Agreement may be modified or amended only in writing signed
by both parties.
 
 
1

--------------------------------------------------------------------------------

 
 
8. Further Assurances. Each party shall execute and deliver any and all
additional documents and instruments and shall take all actions reasonably
requested by the other party in order to carry out the intent of this Agreement.
 
9. Counterparts.  This Agreement may be executed in counterparts and by
facsimile or scanned e-mail attachment, each of which shall considered an
original, but both of which together shall constitute the same document.


[signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


 COMPANY:
 ORO EAST MINING, INC.

 By:             /s/ Tian Q.
Chen                                                
                                                                
           Name: Tian Q. Chen        
                                                                                                  
Title: Chief Executive Officer


 SELLING SHAREHOLDER:
                 ACCELERATED VENTURE PARTNERS, LLC



By:             /s/ Timothy
Neher                                                
                                                                
                   Name: Timothy Neher
                   Title: Manager and authorized signatory
 
 
3

--------------------------------------------------------------------------------

 